OFFICE   OF THE A-ITORNEY    GENERAL    OF TEXAS
                            AUSTIN
GROVERSELLERS
ATTQRN6Y
       GENERIL


Hon. R. F. Robinson
'coullt~,
       Attorney
UillaoJcmLi.i*
Ragmmdvllle, Texas
                                                  n
 Dear Sir:




                                                 and Rovember3,
                                                 OS this depart-
                                                 a basis of faots
                                                  are quotedas

                                               ads in part as

                                    propertyheld or owxmd.by
                                   11 be liable ror all State
                                   owner thereoi,illol~    tax
                                propert axidpoll tax. . . . 1
                       er authorit of the above statutethe
                         lllaqj-County hwrefksed to aooept
                         r of real estateor all taxes against
                        on the grcmnd that a poll,taxhas been
                        the wife of said owner, the owner
                       said poll tax vith his other taxes.
           "Klndl~adtise,at your earliestoonvenienoe,
      whetherthe Tax Goll.e.otor
                               Is justiiiedin reiusingthe
      tender~undimthe abov6 oiroumstanoea."
                                                        -.
                                                             365


Ron..R.F. Robinstin,
                  plrgq
                      2




to pay $he taxesassisse&a&iinstthe iaaeiuitheutat the
Same t*     ylngthepolltu assessed a %mthQ Mfei
Ye think8s pctsitien is swklneU ,inSeiBb v1 ltabba
207 &W-636,   holdingthatthe 8tak doesnot havea'lien
onrealprapertyto~bimrethepbymsnt   0rmh0~p0rs~l
PrOPerCyor pollme8 dw bJ th0 omer Of the 18d.
y;;.                                                                 366
 _..
..
         Eon. R. B. Robi.rqon,
                             page 3


                    SumarisIng our oonolwlon, we hold that the
         %3xColleota is within Us legal rights to retire the
         pamnt of the poll tax assessedagainstboth the husband
          aad the vtfe in the paJaant,ofState end Countyad valorem
          taxes assessedagainstthe oormnrnit~ property,other than
 I        the-hsmestcurd. Bat if the property@e the separate
          property~ofthe hu&and; he may pay the State- and Cmty
       -.~a& taleremtaxes thereonwithoutpaylug the poll t+
  *.     ~'a2isessed
                   againsthis pife.
*
.I:,                                     W-3 t=W    Jaurs
4';
".,"
 .:                                            GRREUL   OF   TRXAS
                                      ATToRm




                                                                           -.